DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A (Fig.1-4) in the reply filed on 10/18/2021 is acknowledged.  
The traversal is on the ground(s) that the Examiner has not shown that maintaining the species in the application would be a burden or how searching would be burdensome.  
This is not found persuasive because Applicant has not provided evidence or identified such evidence now of record showing the species to be obvious variants nor clearly admitted on the record that this is the case, the conclusion is made that Applicant considers the species to be patentably distinct.  Thus, in addition to reading and understanding all of the various features of the species presented it would, indeed, be a serious burden upon the examiner to search for the added features and apply any found additional relevant prior art to each of the species presented.  Furthermore, the examiner disagrees with Applicant's allegation that the search for each species would be substantially the same.  Clearly, in the examiner's view, the species carry substantially more features that could be claimed, and which therefore would require being individually searched and individually addressed in the written Office Action, thus prima facie a serious burden.
Moreover, the Examiner notes that any mention of seats/strollers was inadvertent and the complex text searching pertaining to Applicant’s application more specifically pertains to the arrangement and inclusion of the specific power control device components (e.g., provided/not provided with DC-DC converter, etc.) provided in non-elected claims 4 and 7.
Consequently, Applicant’s arguments in traverse notwithstanding, the Examiner maintains the restriction requirement to be proper and hereby makes the restriction final.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/18/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019, 1/23/2020, and 4/22/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “output member” (Claim 2) must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claim 3 is objected to because of the following informalities:  the limitation “a lower part” should be rewritten as: “the lower part shore hardness.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, the claim recites the open-ended clauses "configured to control" (line 5) and Claim 2: "configured to distribute" (line 3), which renders the claims indefinite, since it's not clear whether the claimed 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta et al (JP 2012-065436 A – Applicant provided prior art).
[Claim 1] Regarding Claim 1, Hotta discloses: A vehicle drive system (See, e.g., Fig.1-4, H), comprising: a case (See, e.g., Fig.1-4, 2) accommodating a first rotary electric machine (See, e.g., Fig.1-4, MG1) and a second rotary electric machine (See, e.g., Fig.1-4, MG2) that are arranged to include respective rotational axes parallel to each other (See, e.g., Fig.1-4, A1+A2) and to be radially adjacent to each other (See, e.g., Fig.1-4); and a power control device (See, e.g., Fig.1-4, 10) configured to control electric power supplied to the first rotary electric machine and the second rotary electric machine (See, e.g., Fig.1-4), wherein: the case includes a peripheral wall portion (See, e.g., Fig.1-4, 3a) surrounding the first rotary electric machine and the second rotary electric machine (See, e.g., Fig.1-4); the power control device is mounted in a mounting section provided on an outer peripheral surface of the peripheral wall portion (See, e.g., Fig.1-4); and a lower part of the power control device is located within a space surrounded by a line connecting a first cross point and a second cross point (See, e.g., Fig.1-4), the first rotary electric machine, and the second rotary electric machine, the first cross point being a cross point of a center line of the second rotary electric machine in a perpendicular direction with the case located on a side where the mounting section 
[Claim 2] Regarding Claim 2, Urabe discloses: further comprising: an input member (See, e.g., Fig.1-4, I) drivingly coupled to an internal combustion engine (See, e.g., Fig.1-4, EG); and a power distribution device (See, e.g., Fig.1-4, PT) configured to distribute driving power of the input member to the first rotary electric machine and an output member (See, e.g., Fig.1-4, G+DF), wherein the second rotary electric machine is drivingly coupled to the output member (See, e.g., Fig.1-4), the second rotary electric machine is disposed obliquely above the first rotary electric machine (See, e.g., Fig.1-4), and at least a part of the space is located in a recessed space formed between an outer peripheral surface of the first rotary electric machine and an outer peripheral surface of the second rotary electric machine (See, e.g., Fig.1-4).
[Claim 3] Regarding Claim 3, Urabe discloses: further comprising a terminal block (See, e.g., Fig.1-4, 40) that holds a second connection terminal (See, e.g., Fig.1-4, 52) electrically connected to a first connection terminal (See, e.g., Fig.1-4, 51) included in the power control device (See, e.g., Fig.1-4), and is disposed beside a lower part of the power control device (See, e.g., Fig.1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta and further in view of Otsuka et al. (US 7,952,856 B2).
[Claim 5] Regarding Claim 5, Hotta teaches: wherein the power control device includes a control board, a power card and a cooler, a reactor and a capacitor (See, e.g., Hotta: Fig.1-4, 38+17+18+19+33+34+14+15+16).
Hotta fails to explicitly teach: a water jacket and all the PCU components are sequentially arranged from a top in a height direction.
However, Otsuka teaches a similar vehicle drive system (See, e.g., Otsuka: Fig.1-20) wherein the PCU (See, e.g., Otsuka: Fig.1-20, 10) includes a water jacket (See, e.g., Otsuka: Fig.1-20, 32)
Otsuka teaches that it is well known in the art of vehicle design to provide the power control device with a water jacket. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Hotta modified with a water jacket such as taught by Otsuka, for the 
The combination of Hotta in view of Otsuka teaches all of the PCU components however, in Hotta in view of Otsuka all of the PCU components are not disposed in sequentially from a top in a height direction. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the power control device to provide a control board, a power card, a cooler, a reactor, a capacitor, and a water jacket disposed sequentially from a top in a height direction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Moreover, the power control device would necessarily provide the components disposed sequentially from a top in a height direction to more efficiently protect the power control device from overheating.
[Claim 6] Regarding Claim 6, the combination of Hotta in view of Otsuka teaches: wherein the power control device includes a direct current-direct current converter (See, e.g., Otsuka: Fig.1-20, 7b).
The combination of Hotta in view of Otsuka fails to explicitly teach: wherein the power control device includes a direct current-direct current converter disposed below the water jacket.
The combination of Hotta in view of Otsuka teaches the PCU components however, in Hotta in view of Otsuka the converter is not disposed below the water In re Japikse, 86 USPQ 70. Moreover, the power control device would necessarily provide the components disposed thereby to more efficiently protect the power control device from overheating.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/JAMES M DOLAK/Primary Examiner, Art Unit 3618